The opinion of the court was filed February 15th, 1886.
Per Curiam.
The motion to quash the writ of certiorari is denied.- This proceeding by attachment being purely statutory is properly reviewable on certiorari. Wetherald v. Shupe, 16 W. N., 502.
The writ was not made returnable on the first return day next after the issuing thereof as commanded by the statute. The opinion of the learned judge fully sustains the conclusion at which he arrived, and there was no error in quashing the writ of attachment.
Judgment affirmed.